Exhibit 10.4

EXECUTION COPY

SUBSIDIARY PARTIES

SUPPLEMENT NO. 1 dated as of December 11, 2012, to the Guaranty dated as of
August 23, 2006, as amended and restated as of September 30, 2011, among
TRAVELPORT LIMITED (“Holdings”), WALTONVILLE LIMITED (“Intermediate Parent”),
TDS INVESTOR (LUXEMBOURG) S.À R.L., a société à responsabilité limitée
incorporated under the laws of Luxembourg (“TDS Intermediate Parent”), the other
Subsidiaries of Holdings from time to time party thereto and UBS AG, STAMFORD
BRANCH, as Administrative Agent.

A. Reference is made to the Fifth Amended and Restated Credit Agreement dated as
of August 23, 2006, as amended and restated on January 29, 2007, as further
amended and restated on May 23, 2007, as further amended and restated on
October 22, 2010, as further amended and restated as of September 30, 2011, as
further amended and restated on December 11, 2012 (the “Credit Agreement”),
among TRAVELPORT LLC (the “Borrower”), Holdings, Intermediate Parent, UBS AG,
STAMFORD BRANCH, as Administrative Agent and an L/C Issuer, UBS LOAN FINANCE
LLC, as Swing Line Lender, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), CREDIT SUISSE
SECURITIES (USA) LLC, as Syndication Agent, LEHMAN BROTHERS INC., J.P. MORGAN
SECURITIES INC. and GOLDMAN SACHS CREDIT PARTNERS L.P., as Co-Documentation
Agents and UBS SECURITIES LLC and CREDIT SUISSE SECURITIES (USA) LLC, as Co-Lead
Arrangers.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty
referred to therein.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and the L/C Issuers to issue Letters of Credit. Section 4.14 of
the Guaranty provides that additional Restricted Subsidiaries of the Borrower
may become Subsidiary Parties under the Guaranty by execution and delivery of an
instrument in the form of this Supplement. Each of the undersigned Restricted
Subsidiaries (each, a “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Party under the Guaranty in order to induce the Lenders to make additional Loans
and the L/C Issuers to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.14 of the Guaranty, each New Subsidiary
by its signature below becomes a Subsidiary Party (and accordingly, becomes a
Guarantor under the Guaranty with the same force and effect as if originally
named therein as a Subsidiary Party) and each New Subsidiary hereby (a) agrees
to all the terms and provisions of



--------------------------------------------------------------------------------

the Guaranty applicable to it as a Subsidiary Party and Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Security Agreement shall be deemed to
include each New Subsidiary. The Guaranty is hereby incorporated herein by
reference.

SECTION 2. Each New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws, fraudulent
transfer, preference or similar laws and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signature of each New Subsidiary and the Administrative Agent has
executed a counterpart hereof. Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

SECTION 8. Each New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

GALILEO INTERNATIONAL TECHNOLOGY, LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Authorized Person GALILEO ASIA, LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
GALILEO LATIN AMERICA LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
TRAVELPORT FINANCE MANAGEMENT LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary



--------------------------------------------------------------------------------

TRAVELPORT INVESTOR LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
TRAVELPORT SERVICES LLC, By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
TRAVELPORT HOLDINGS (UK) LIMITED, By:  

/s/ Chris Tyson

  Name:   Chris Tyson   Title:   Director



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

   as Administrative Agent,

By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director